IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-35,247-02


                    EX PARTE ROBERT EDWARD ATWOOD, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 92-12-1599-CCCR B IN THE 220TH DISTRICT COURT
                           FROM COMANCHE COUNTY


       Per curiam.


                                            ORDER

       Applicant pleaded guilty to murder and was sentenced to forty years’ imprisonment.

Applicant did not appeal his conviction. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       In the instant application, Applicant alleges that he is healed of his addictions and mental

instability and no longer belongs in prison, that his plea was involuntary due to the ineffective

assistance of counsel, and that his application for a writ of habeas corpus does not challenge his

conviction. Additionally, Applicant claims that he is being denied release to parole due to a protest
                                                                                                   2

published against him on the internet.

       This Court has reviewed Applicant’s claim that he was denied release to parole and has

determined that it is without merit. Therefore, it is denied. Applicant’s remaining claims are barred

from review; as such, they are dismissed. TEX . CODE CRIM . PROC. art. 11.07 § 4.



Filed: July 27, 2022
Do not publish